CANTY, J.
(concurring). In my opinion, the covenant .in question does not run with the land at all, in the strict or technical •.sense of that term. If it did, it would make the defendant per*31sonally liable. The benefit of a covenant relating to land will run with the land, but the burden of such a covenant will not, except in cases growing out of leases, as to which the rule was changed by the statute 32 Hen. VIII. c. 34. See notes to Spencer’s Case, 1 Smith, Lead. Cas. (8th Ed.) 150; also, Id. 176, 178. But, where there is no other remedy, equity will often interfere by injunction, or by declaring the burden of the covenant a charge on the land (Id. 232), and it seems to me that this is a case where it should be declared such a charge.